DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application 16/214,384 entitled "SYSTEM AND METHODS FOR ANALYZING ROADSIDE ASSISTANCE SERVICE OF VEHICLES IN REAL TIME" filed on December 10, 2018.
Status of Claims
Claims 1, 12, and 19 have been amended and are hereby entered.
Claims 4 and 15 are cancelled.
Claims 1-3, 5-14, and 16-20 are pending and have been examined.

Response to Amendment
The amendment filed December 5, 2022, has been entered. Claims 1-3, 5-14, and 16-20  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed August 4, 2022.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2022    is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-3, 5-14, and 16-20 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“request to treat a current breakdown” 
“identifying… a vehicle profile”
“prompts an input…”
“registration engine coupled to a selection engine”
“registration engine registering a plurality of service vehicles”
“selection engine”
“registering a plurality of service vehicles…”
“determines …. a service”
“render the service…”
“assigned a weight…”
“determining the service vehicle…”
“determined based on the assigned weights”
“identified vehicle profile and the identified breakdown profile are updated”
“monitors… movement of the service vehicle”
These limitations clearly relate to managing transactions/interactions between a vehicle owner and repair provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to treat a breakdown  or determine service to treat a breakdown recite a  commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processors”, “memory”, “database”, “communication interface of an assistance unit”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“vehicle”
generally linking to automotive conveyance as a means to perform an abstract idea  
“real time”
insignificant extra-solution activity
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
 “vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 3: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“real time”
insignificant extra-solution activity
Claim 7: 
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 8: 
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
Claim 9: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“real time”
insignificant extra-solution activity
Claim 10: 
“processors”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 11: (none found: does not include additional elements and merely narrows the abstract idea)

 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 12 recites: 
“receiving… a request to treat a current breakdown” 
“identifying… a vehicle profile”
“prompting an input…”
“identifying… a breakdown profile”
“registering….a plurality of service vehicles”
“determining…a service to treat the current breakdown”
“updating… the identified vehicle profile and the identified breakdown profile”
“monitoring…movement of the service vehicle”
These limitations clearly relate to managing transactions/interactions between a vehicle owner and repair provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to treat a breakdown  or determine service to treat a breakdown recite a  commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processors”, “computing device”, “database”, “communication network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“interactive voice response system”
merely applying voice recognition and response technology  as  tools to perform an abstract idea 
“vehicle”
generally linking to automotive conveyance as a means to perform an abstract idea  
“real time”
insignificant extra-solution activity
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: 
 “vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
Claim 14: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 16: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“real time”
insignificant extra-solution activity
Claim 17: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
Claim 18: 
“processor”: merely applying computer processing technology  as a tool to perform an abstract idea
“vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“receiving a request to treat a current breakdown” 
“identifying, via a registration engine coupled to the data analytic engine, a breakdown characteristic, a service, and a vehicle location…”
“identifying… a breakdown profile”
“determining…a service to treat the current breakdown”
“forecasting, by the data analytics engine, a future breakdown”
“updating… the identified vehicle profile and the identified breakdown profile”
These limitations clearly relate to managing transactions/interactions between a vehicle owner and repair provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to treat a breakdown  or determine service to treat a breakdown recite a  commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processors”, “computing device”, “database”, “communication network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“trained machine learning”:
merely applying machine learning technology  as  tools to perform an abstract idea 
 “vehicle”
generally linking to automotive conveyance as a means to perform an abstract idea  
“real time”
insignificant extra-solution activity
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 20: 
 “vehicle”: generally linking to automotive conveyance as a means to perform an abstract idea  
“processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.   For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-3, 5-14, and 16-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavie (“SYSTEM AND METHOD FOR SCHEDULING VEHICLE MAINTENANCE AND SERVICE”, U.S. Publication Number: 2016/0133066 A1), in view of Baalu (“VEHICLE SERVICE AUCTION SYSTEMS AND METHODS”, U.S. Publication Number: 2013/0338873 A1),in view of Leise (“METHOD AND SYSTEM FOR DISPLAYING AN INITIAL LOSS REPORT INCLUDING REPAIR INFORMATION”, U.S. Patent Number: 9646345 B1),in view of Oesterling (“MAINTENANCE MANAGEMENT FOR VEHICLE-SHARE SYSTEMS”, U.S. Publication Number: 20180197349 A1), in view of Floyd (“BLOCKCHAIN CONTROLLED MULTI-CARRIER AUCTION SYSTEM FOR USAGE-BASED AUTO INSURANCE”, U.S. Patent Number: 10776879 B1)








Regarding Claim 1, 
Lavie teaches,





a communication interface of an assistance unit receiving a request to treat a current breakdown of at least an aspect of a vehicle, wherein the request includes a vehicle location and a vehicle identification;
(Lavie [0050] communicated through an internet connection
Lavie [0011] provides recommendations for replacement, maintenance and repair services. 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
a database storing a plurality of vehicle profiles and a plurality of breakdown profiles, wherein a vehicle profile of the plurality of vehicle profiles is identified based on the vehicle identification, and wherein a breakdown profile of the plurality of breakdown profiles is identified based on a breakdown characteristic
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
 Lavie  [0102] In the historical vehicle maintenance and service database, there must exist actual maintenance and service records for many vehicles.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
and wherein the system prompts an input of a plurality of responses for identifying the breakdown characteristic
(Lavie [Abstract]  one or more of in-vehicle sensor measurements during vehicle usage, external observations such as weather and traffic and road conditions and manually or digitally input maintenance and service reports)
a selection engine coupled to the communication interface, the database, and the registration engine, wherein the selection engine determines, based on the vehicle location and the breakdown characteristic, a service to treat the current breakdown
(Lavie [0032] one of the goals is to predict the minimal maintenance needed to be performed to keep a vehicle at peak or acceptable operating conditions. It is desirable to extend the maintenance periods over manufacturer specifications if possible and safe. Maintenance required is a function, for example, of what kind of vehicle was being driven, the age and condition of the vehicle, the location, road or terrain conditions driven over and previous maintenance conducted on the vehicle. The cost of maintenance, for example, is a function of the location of the maintenance (regional variation in parts costs and labor costs), whether the maintenance is scheduled and the parts that need to be replaced.)
wherein the identified vehicle profile and the identified breakdown profile are updated based on one or more of: the vehicle location, the breakdown characteristic, and the service rendered;
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time. As more information of a quantitative nature or more precise, accurate and with less bias information becomes available, older more qualitative data will be replaced and the resulting predictive model or associated statistics will be updated to reflect the new data.
Lavie [0055] Maintenance and Repair History 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).)
Lavie does not teach the assistance unit including an interactive voice response system configured to process the request; a registration engine registering a plurality of service vehicles for the   assistance unit;  and a service vehicle from the plurality of service vehicles registered by the registration engine to render the service, wherein each factor of multiple factors for determining of the service vehicle is assigned a weight associated with an importance of the factor for determining the service vehicle, and wherein the service vehicle is determined based on the assigned weights; wherein the system monitors, via the communication interface in real time and using one or more sensors associated with the vehicle, movement of the service vehicle to identify a deviation from a planned route for rendering the service.  
Baalu teaches,
a registration engine registering a plurality of service vehicles for the   assistance unit;
(Baalu [0006] The vehicle service bidding operation includes submitting requests for bids to one or more vehicle service providers.
Baalu [0054] Membership into the network may include the VSP registering as a service provider)
and a service vehicle from the plurality of service vehicles registered by the registration engine to render the service, wherein each factor of multiple factors for determining of the service vehicle is assigned a weight associated with an importance of the factor for determining the service vehicle, and wherein the service vehicle is determined based on the assigned weights,
(Baalu [0007] Location information for the vehicle service provider who submitted the user selected bid is output and a route to the vehicle service provider generated based on the location information.
Baalu [0010]  The system has at least one computer which may be configured to receive a servicing need for a vehicle and a location of the vehicle. Based on the servicing need and the location of the vehicle, one or more vehicle service providers may be identified within a geographic area who are able to service the servicing need.
Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results  
Baalu  [0072]  The auction module may be programmed with an algorithm, such as a weighting algorithm, that ranks the ratings.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Baalu does not teach the assistance unit including an interactive voice response system configured to process the request; wherein the system monitors, via the communication interface in real time and using one or more sensors associated with the vehicle, movement of the service vehicle to identify a deviation from a planned route for rendering the service.
Leise teaches,
the assistance unit including an interactive voice response system configured to process the request; 
(Leise [Col 26, Lines 51-54]  microphone may be incorporated with the user interface module 1002 and used to receive voice inputs from the vehicle operator)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service repair selection teachings of Leise such that “allows a user to select from several treatment facilities assigned to the same treatment complexity level category as the damaged vehicle.” (Leise [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. vehicle service repair selection) ready for improvement to yield predictable result (i.e. “Once the user selects a treatment facility for performing the treatment, a request to transport the damaged vehicle to the treatment facility may be sent to the selected treatment facility or to a vehicle transporter.” Leise [Abstract] )
Leise does not teach wherein the system monitors, via the communication interface in real time and using one or more sensors associated with the vehicle, movement of the service vehicle to identify a deviation from a planned route for rendering the service.
Oesterling teaches,
wherein the system monitors, via the communication interface in real time and using one or more sensors associated with the vehicle,
(Oesterling [0022]  real-time data transmissions of geographic positioning information, typically to and from a cluster GPS satellites... as is generally known
Oesterling [0027] provide myriad real-time data)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the maintenance management teachings of Oesterling   “to manage the routine maintenance of a vehicle.” (Oesterling [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. maintenance management) to a known concept (i.e. vehicle service repair selection) ready for improvement to yield predictable result (i.e. “vehicle sensor to generate at least one routine maintenance notice and subsequently transmits the routine maintenance notice to the remote entity. Upon review and analysis of the routine maintenance notice, the remote entity will predict future maintenance of the vehicle and modify the vehicle registration status in the database to allow for a maintenance event.” Oesterling [Abstract] )
Oesterling does not teach movement of the service vehicle to identify a deviation from a planned route for rendering the service.
Floyd teaches,
movement of the service vehicle to identify a deviation from a planned route for rendering the service.
(Floyd [Col 22, Lines 10-26]  When the IM computer device 410 detects the deviation from the predetermined route, or from an allocated or pre-paid number of insured miles, respectively,... computer device 410 may also display an option for driver 115 to deviate from the predetermined route....computer device 410 may store the accepted option  
Floyd [Col 14, Lines 10-11]  sensors 105 may include, but are not limited to, radar, LIDAR, Global Positioning System (GPS))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the accident prediction teachings of Floyd “factors may also be weighted according to historical accident information, predicted accidents, vehicle trends, test data, and/or other considerations” (Floyd [Col 27, Lines 57-60]).        The modification would have been obvious, because it is merely applying a known technique (i.e. accident prediction) to a known concept (i.e. vehicle service repair selection) ready for improvement to yield predictable result (i.e. “Machine learning may involve identifying and recognizing patterns in existing data in order to facilitate making predictions for subsequent data. Models may be created based upon example inputs in order to make valid and reliable predictions for novel inputs.” Floyd [Col 35, Lines 58-62] )

Regarding Claim 2, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 1 as described earlier.
Lavie does not teach determine   the service vehicle from the plurality of service vehicles, the selection engine further causes the system to: determines that the service vehicle from the plurality of service vehicles has a capability to perform the service to treat the current breakdown; and determines that the service vehicle from the plurality of service vehicles is within a threshold distance to the vehicle location.
Baalu teaches,
determine   the service vehicle from the plurality of service vehicles, the selection engine further causes the system to: determines that the service vehicle from the plurality of service vehicles has a capability to perform the service to treat the current breakdown;;
(Baalu [Claim 4] wherein the request for the specified servicing time is submitted with the requests for bids, wherein receiving the bids includes receiving bids from the one or more vehicle service providers that can service at the requested service time.
Baalu [0065] Based on the review, the VSP may determine whether staffing is available to service the vehicle, whether parts are available, when parts or personnel will be available, and other like administrative and business-related issues.)
determine that the service vehicle from the plurality of service vehicles is within a threshold distance to the vehicle location.
(Baalu [0071]  may be sorted by ...distance from the vehicle's current location
Baalu [0059] To additionally refine the number of VSPs presented to the vehicle occupant, the VSPs within a geographic area may be searched and identified. In some embodiments, a default geographic area and/or distance may be used, which may be defined by the vehicle manufacturer (the OEM). In some embodiments, the geographic distance may be based on a geographic radius. Alternatively, the geographic area may be defined by a vehicle user. As non-limiting examples, the user may define the geographic area based on a certain distance or radius, as within a specified geographic boundary (e.g., state, city, county, or zip code), and/or as on a particular road.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Regarding Claim 3, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 1 as described earlier.
Lavie does not teach wherein  the communication interface receives   the weights to be stored.
Baalu teaches,
wherein  the communication interface receives   the weights to be stored.
(Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results 
Baalu [0072]  The auction module may be programmed with an algorithm, such as a weighting algorithm, that ranks the ratings based on the rankable value.
Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results
Baalu  [0073] Based on one or more parameters, the bids may be sorted...the bids may be sorted by multiple parameters. For example, the bids may be sorted by bid amount and distance such that the one or more VSPs who are closest to the vehicle's location and who are cost effective (e.g., having the lowest bids) are presented to the vehicle occupant. Of course, any number of multiple parameters may be used.
Baalu  [0075]  save the bid results which may be stored in memory 108 or at the system  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Simultaneously and concurrently, Leise also teaches,
receive and store the weights
(Leise [Col 23, Lines 18-19] vehicle service repair and/or salvage treatment facilities, part suppliers, vehicle transporters
Leise [Col 28, Lines 45-49]  the transmitted information may be sent to a treatment facility capable of performing the treatment and/or the information may be sent to a transportation facility and include a request to transport the damaged vehicle to the treatment facility.
Leise [Col 6, Lines 38-49]  vehicle treatment facilities capable of performing the requisite treatment may be ranked according to one or more factors...Each of the treatment facilities may receive a treatment score for each factor, and the factors may be aggregated and/or combined to determine an overall treatment score for each treatment facility. 
Leise [Col 15, Lines 17-30]  One or more of these factors may also be weighted and/or prioritized by system personnel and/or the processing center 102 when determining a treatment facility for treatment of the vehicle...the location factor of the treatment facility may be weighted and/or prioritized over some of the other factors... and thus weighted and/or prioritized over some of the other factors.
Leise [Col 18, Lines 31-39] rankings for the treatment facilities may then be stored at the processing center 102 for the damaged vehicle... the processing center 102 may store a set of rankings for the damaged vehicle of speed or light repair treatment facilities
Leise [Col 8, Lines 36-40]  The crash log may include a timestamp to note the time of the measurement. In one example configuration, system personnel and/or the processing center 102 may determine, derive, or deduce additional crash information.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service repair selection teachings of Baalu such that “allows a user to select from several treatment facilities assigned to the same treatment complexity level category as the damaged vehicle.” (Leise [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. vehicle service repair selection) ready for improvement to yield predictable result (i.e. “Once the user selects a treatment facility for performing the treatment, a request to transport the damaged vehicle to the treatment facility may be sent to the selected treatment facility or to a vehicle transporter.” Leise [Abstract] )

Regarding Claim 5, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 4 as described earlier.
Lavie does not teach wherein the multiple factors comprise one or more of a service cost, an acceptance rate, an on-time score, a service performance score, an extra cost, or a user feedback score.
Baalu teaches,
    wherein the multiple factors comprise one or more of a service cost, an acceptance rate, an on-time score, a service performance score, an extra cost, or a user feedback score.
(Baalu [0071] The bids may be received by the auction module 206 which may determine one or more parameters by which to sort the bid results (block 602). For example, and without limitation, the bids from the one or more VSPs may be sorted by bid amount (e.g., price), distance from the vehicle's current location, or availability (including immediate availability). In some embodiments, the user may predefine one or more preferred sorting parameters. 
Baalu  [0072] In some embodiments, at least one sorting parameter may be based on reviews of the service)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the vehicle service auction teachings of Baalu such that “a vehicle servicing bidding event may be initiated.” (Baalu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. vehicle service auction) to a known concept (i.e. predictive vehicle maintenance) ready for improvement to yield predictable result (i.e. “As vehicles owners become more cost conscious, it is increasingly more important for them to find a cost-effective vehicle service provider without sacrificing work quality.” Baalu [0028] )
Regarding Claim 6, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 1 as described earlier.
Lavie  teaches,
receive a request to display data pertaining to one or more of f-the vehicle, a breakdown characteristic, a service, or   service vehicle;
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).)
	determine the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle, based on a search of one or more vehicle profiles of the plurality of stored vehicle profiles;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
	display, in real time and based on the vehicle profile, the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle.
(Lavie [0044]  the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).
Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time.)
Regarding Claim 7, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 6 as described earlier.
Lavie  teaches,
  wherein the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle includes weather and traffic affecting the vehicle, the breakdown characteristic, the service, or the service vehicle.
(Lavie [Abstract] The estimates can be based on one or more of in-vehicle sensor measurements during vehicle usage, external observations such as weather and traffic and road conditions and manually or digitally input maintenance and service reports.)
Regarding Claim 8, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 6 as described earlier.
Lavie  teaches,
        determining the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle, is further based on a search of one or more breakdown profiles of the plurality of stored breakdown profiles;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
Regarding Claim 9, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 1 as described earlier.
Lavie  teaches,
          identify, from a plurality of stored service profiles, a service profile based on the service rendered;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
 Lavie  [0102] In the historical vehicle maintenance and service database, there must exist actual maintenance and service records for many vehicles.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
update, in real time, the identified service profile based on one or more of: the vehicle location, the breakdown characteristic, the service rendered, and the determined service vehicle;
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time. As more information of a quantitative nature or more precise, accurate and with less bias information becomes available, older more qualitative data will be replaced and the resulting predictive model or associated statistics will be updated to reflect the new data.
Lavie [0055] Maintenance and Repair History 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).)
receive a request to display data pertaining to one or more of   vehicle,  breakdown characteristic,  service, or a  service vehicle;
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).)
determining data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle, based on a search of one or more service profiles of the plurality of stored breakdown profiles; and
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
displaying, in real time and based on the service profile, the data pertaining to the one or more of the vehicle, the breakdown characteristic, the service, or the service vehicle.
(Lavie [0044]  if a correlation is found between the sensor information and required maintenance or repair, then the event is noted and optionally displayed 212 to the driver or transmitted to another device or server (such as a fleet manager's server (not shown).
Lavie  [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle in operation currently.)
Regarding Claim 10, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 1 as described earlier.
Lavie  teaches,
forecast a future breakdown of an identified vehicle based on the vehicle profile of the identified vehicle, wherein the forecasting the future breakdown includes comprises determining at least a future breakdown characteristic of the identified vehicle during the forecasted future breakdown.
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0009] In an embodiment of this invention, it is an object to create a better method of predicting parts longevity as well as predicting required maintenance of vehicles and vehicle parts.
Lavie [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle)
         Regarding Claim 11, 
Lavie, Baalu, Leise, Oesterling, and Floyd teach the system of Claim 10 as described earlier.
Lavie  teaches,
wherein the forecasting  the future breakdown further includes comprises determining a future vehicle location during associated with the forecasted future breakdown.
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation)
Lavie [0032] one of the goals is to predict the minimal maintenance needed to be performed to keep a vehicle at peak or acceptable operating conditions. It is desirable to extend the maintenance periods over manufacturer specifications if possible and safe. Maintenance required is a function, for example, of what kind of vehicle was being driven, the age and condition of the vehicle, the location, road or terrain conditions driven over and previous maintenance conducted on the vehicle. The cost of maintenance, for example, is a function of the location of the maintenance (regional variation in parts costs and labor costs), whether the maintenance is scheduled and the parts that need to be replaced.
Examiner notes is obvious to discern from historical data, if for example, a particular intersection or general location is the historical site of a plurality of maintenance issues, it will continue to be a location in the future )
Claim 12 is rejected on the same basis as Claim 1.
Claim 13 is rejected on the same basis as Claim 2.
Claim 14 is rejected on the same basis as Claim 3.
Claim 16 is rejected on the same basis as Claim 6.
Claim 17 is rejected on the same basis as Claim 10.
Claim 18 is rejected on the same basis as Claim 11.















Regarding Claim 19, 
Lavie teaches,
receiving, by a computing device having a data analytics engine and via a communication network, a request to forecast a future breakdown of a consumer vehicle;
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0009] In an embodiment of this invention, it is an object to create a better method of predicting parts longevity as well as predicting required maintenance of vehicles and vehicle parts.
Lavie [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle
Lavie [0050] External data coming from services or external sensors can be communicated through an internet connection)
identifying, via a registration engine coupled to the data analytic engine, a breakdown characteristic, a service, and a vehicle location during a past breakdown, wherein the breakdown characteristic, the service, and the vehicle location are stored in a vehicle database;
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0033] Maintenance or service must be classified or grouped together, so that information based on observed parameters recorded in an historical maintenance and service database can be used to predict and assess maintenance and service requirements for vehicle 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation)
Lavie [0032] one of the goals is to predict the minimal maintenance needed to be performed to keep a vehicle at peak or acceptable operating conditions. It is desirable to extend the maintenance periods over manufacturer specifications if possible and safe. Maintenance required is a function, for example, of what kind of vehicle was being driven, the age and condition of the vehicle, the location, road or terrain conditions driven over and previous maintenance conducted on the vehicle. The cost of maintenance, for example, is a function of the location of the maintenance (regional variation in parts costs and labor costs), whether the maintenance is scheduled and the parts that need to be replaced.
Lavie [0043]  The database 104 may contain raw data, maintenance predictive functions, and metadata)
identifying, in real time, and from a plurality of stored vehicle profiles stored in the vehicle database, a vehicle profile based on a vehicle identification of the consumer vehicle;
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time. As more information of a quantitative nature or more precise, accurate and with less bias information becomes available, older more qualitative data will be replaced and the resulting predictive model or associated statistics will be updated to reflect the new data.
Lavie [0055] Maintenance and Repair History 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).)
determining, by the data analytics engine and from the identified vehicle profile and for each of a plurality of vehicles represented by the vehicle profile, one or more of the breakdown characteristic, the service, and the vehicle location during the past breakdown;
(Lavie [0055] Maintenance and Repair History 
Lavie [0075] Note that the historical maintenance and repair "database" may be distributed, so that, for example, the predictive function may be in the vehicle and the historical raw data may be on a central server.
 Lavie  [0102] In the historical vehicle maintenance and service database, there must exist actual maintenance and service records for many vehicles.
Lavie [0024] referenced to the specific Vehicle Identification Number (VIN) which could be further cross referenced to a linked database containing more detailed information.)
updating, by the data analytics engine, in real time, and from a plurality of stored breakdown profiles, a breakdown profile based on the future breakdown characteristic of the vehicle.
(Lavie [0036] It is an object of the invention to continually update the database of maintenance and service records with information that can be better utilized to predict future maintenance and service assessments.
Lavie [0078] Available information to input into the database will change with time. As more information of a quantitative nature or more precise, accurate and with less bias information becomes available, older more qualitative data will be replaced and the resulting predictive model or associated statistics will be updated to reflect the new data.
Lavie [0055] Maintenance and Repair History 
Lavie [0018] Location: where an object is relative to a reference frame. The location of a vehicle is some embodiments is relative to the earth in terms of a coordinate system such as latitude and longitude (and perhaps elevation).)
Lavie does not teach forecasting, by the data analytics engine including a trained machine learning system, a future breakdown of the consumer vehicle based on the determined breakdown characteristic, the service, and the vehicle location during the past breakdown for each of the plurality of vehicles represented by the vehicle profile, wherein the forecast of the future breakdown includes at least a future breakdown characteristic of the consumer vehicle and a future vehicle location during the forecasted breakdown;
Oesterling teaches forecasting, by the data analytics engine …, a future breakdown of the consumer vehicle based on the determined breakdown characteristic, the service, and the vehicle location during the past breakdown for each of the plurality of vehicles represented by the vehicle profile, wherein the forecast of the future breakdown includes at least a future breakdown characteristic of the consumer vehicle and a future vehicle location during the forecasted breakdown;
(Oesterling [0053] probable location in which vehicle 12 is calculated to be situated at the predicted time of future maintenance. Such a calculation may be based upon ... the recorded driving patterns of the vehicle
Oesterling [0051] can take vehicle location information from GNSS chipset/component 42 and compile the information into the other vehicle information. This will allow vehicle location to be factored into the maintenance notice.
Oesterling  [0051] Based upon the vehicle information, VCP 24 can compile the vehicle information and subsequently generate one or more routine maintenance notices. For example, when the maintenance notice pertains to vehicle oil, the notice can include data regarding the time/quantity of vehicle oil remaining.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the maintenance management teachings of Oesterling   “to manage the routine maintenance of a vehicle.” (Oesterling [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. maintenance management) to a known concept (i.e. vehicle service repair selection) ready for improvement to yield predictable result (i.e. “vehicle sensor to generate at least one routine maintenance notice and subsequently transmits the routine maintenance notice to the remote entity. Upon review and analysis of the routine maintenance notice, the remote entity will predict future maintenance of the vehicle and modify the vehicle registration status in the database to allow for a maintenance event.” Oesterling [Abstract] )
Osterling does not teach including a trained machine learning system
Floyd teaches,
including a trained machine learning system
(Floyd [Col 35, Lines 52-53]  processing element may be trained using supervised or unsupervised machine learning)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predictive vehicle maintenance teachings of Lavie to incorporate the accident prediction teachings of Floyd “factors may also be weighted according to historical accident information, predicted accidents, vehicle trends, test data, and/or other considerations” (Floyd [Col 27, Lines 57-60]).        The modification would have been obvious, because it is merely applying a known technique (i.e. accident prediction) to a known concept (i.e. vehicle service repair selection) ready for improvement to yield predictable result (i.e. “Machine learning may involve identifying and recognizing patterns in existing data in order to facilitate making predictions for subsequent data. Models may be created based upon example inputs in order to make valid and reliable predictions for novel inputs.” Floyd [Col 35, Lines 58-62] )





Claim 20 is rejected on the same basis as Claim 18.
Response to Remarks
Applicant's arguments filed on December 5, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Claims…directed at the structural relationship and communication between various structural features, such as one or more sensors associated with a vehicle, a communication interface, an assistance unit, database, a registration engine, an interactive voice response system, and a selection engine, to provide real time vehicle movement monitoring and analysis of route deviations... also provide an automated system for processing of requests for roadside service via an interactive voice response system… provide a system that uses machine learning trained to forecast breakdown characteristics and a vehicle location during a forecasted breakdown. "
Examiner responds:
The proposed invention solves a business and/or organizational concern of “real time vehicle movement monitoring and analysis of route deviations.” However, it does not constitute a technological innovation.
The “the structural relationship and communication between various structural features, such as one or more sensors associated with a vehicle, a communication interface, an assistance unit, database, a registration engine, an interactive voice response” and “machine learning” are the application of existing off-the-shelf components operating in a manner expected of said devices.
The invention does not improve the underlying technologies of “sensors …a communication interface…. database(s) …. interactive voice response…(and) machine learning.” Rather, it employs those generic components to facilitate the accomplishment of an abstract idea.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Merely requiring the selection and manipulation of information useful for users, by itself, does not transform the otherwise-abstract processes of information collection and analysis.
In this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The purported additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0019] minimum hardware requirements in order to support sufficient storage capacity, processing capacity, analysis capacity, network communication, etc. For instance, in some embodiments, one or more nonvolatile hardware memory units having a minimum size (e.g., at least 1 gigabyte (GB), 2 GB, 5 GB, etc.), and/or one or more volatile hardware memory units having a minimum size (e.g., 256 megabytes (MB), 512 MB, 1 GB, etc.) may be used in a device 101 (e.g., a personal mobile device 101...[0021] The computing device (e.g., a personal mobile device... may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals ...Such terminals may be personal computers or servers 141 (e.g., home computers, laptops, web servers, database servers), mobile communication devices 151 (e.g., mobile phones, tablet computers, etc.)...”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
The Applicant states:
“The claimed features do not merely require selection and manipulation of information. Rather the claimed features of independent claims 1 and 12 are directed towards structural relationships of features to provide real time vehicle movement monitoring and analysis of route deviations  as well as an automated system for providing a service vehicle using an interactive voice response system…. for forecasting breakdown characteristics and a vehicle location during a forecasted breakdown using machine learning. "
Examiner responds:
The proposed invention recites an abstract idea of “vehicle movement monitoring and analysis of route deviations  … for providing a service vehicle … for forecasting breakdown characteristics and a vehicle location during a forecasted breakdown.” The accomplishment of the abstract idea is enabled by applying off-the-shelf interactive voice response system and machine learning.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
Excised prior art includes: 
    Wasserman (“ASSISTANCE ON THE GO”, U.S. Publication Number: 20160092962 A1)
New prior art includes: 
Oesterling (“MAINTENANCE MANAGEMENT FOR VEHICLE-SHARE SYSTEMS”, U.S. Publication Number: 20180197349 A1)in view of Floyd (“BLOCKCHAIN CONTROLLED MULTI-CARRIER AUCTION SYSTEM FOR USAGE-BASED AUTO INSURANCE”, U.S. Patent Number: 10776879 B1)
Floyd (“BLOCKCHAIN CONTROLLED MULTI-CARRIER AUCTION SYSTEM FOR USAGE-BASED AUTO INSURANCE”, U.S. Patent Number: 10776879 B1)
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 103 remains. 

Prior Art Cited But Not Applied


























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hanson (“ACCIDENT DETECTION AND RECOVERY”, U.S. Patent Number: 9773281  B1) proposes an accident detection and recovery computing system may be configured to determine that vehicle accidents have occurred, collect and analyze accident characteristics and other related data, and providing customized accident recovery services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697